I am forced to dissent from the judgment of this Court affirming the judgment of the Circuit Court under which the defendant-appellant was sentenced to death. My whole nature rebels against this judgment to such an extent that I have made a most careful search of the record in an effort to find errors which might warrant a new trial.
The defendant was represented by counsel appointed by the Court and, on the third day after his arraignment, was brought to trial. This was in accordance with the strict practice of the law and no legal objection can be made to this procedure, although it goes without saying that it was impossible for the appointed attorneys to properly study and prepare the defense of the defendant in so short a time. I wish it fully understood that no aspersions are cast upon the attorneys appointed by the Court to represent this negro, although it is well known that such work is very distasteful to attorneys generally and in many cases their work is largely perfunctory. If a reasonable fee could be provided for such work, more interest would be taken in it. One notable exception to this general apathy on the part of attorneys appointed by the Court was found in the conduct of Honorable William P. Greene of Abbeville in his efforts to save the life of the defendant in the case of State v. Wardlaw, 170 S.C. 116,169 S.E., 840, very recently decided by this Court. Twice did he exert his every effort in the Circuit Court, and once in the Supreme Court, on behalf of his client, and his brilliant defense of a penniless negro, although unavailing, is worthy of a permanent record in the law reports of this State. *Page 335 
The attorneys appointed by the Court to defend the appellant herein do not represent him in this appeal; a lawyer of his own race appears in his behalf. His exceptions are meager and bring up mainly the question of the utter unreasonableness of the story of the two main witnesses for the state. The appellant is asking this Court to pass upon the evidence and to say that because of its contradictions, its unreasonableness, its utter improbability, it must be disregarded as unworthy of belief. He must realize that such is not the province of this Court. I may, however, gratuitously add that if I had been the presiding Judge or even a member of the jury the appellant would not now be under sentence of death as the result of that trial.
I cannot see that any benefit would result from the expression of my views involving the conduct of the two principal witnesses for the state on the occasion of the alleged attack. Their perfect obedience to every command of the defendant; their failure to make any outcry or show of resistance; their remaining passive and obedient to his orders when he left them standing in order to go some distance and search the car; the attitude of Sutton as an interested spectator, idly looking on during the rape of his girl companion; the failure to report the alleged rape to the officers of the law until after the arrest of the defendant upon a charge of robbery, thereby considering the alleged loss of $100 of more consequence than the outrage committed upon the girl; the failure to have any doctor or nurse from the hospital give testimony at the trial; the allegation that Sutton stopped his car on a side road away from the highway in order to light a cigarette — all of these facts and many others, taken in connection with many contradictions in the testimony of the two principal witnesses, have placed such a strain upon my credulity that the breaking point was nearly reached. The "last straw," the one which broke it completely, was the testimony of Sheriff Oswald that Sutton told him that his hands were tied behind *Page 336 
his back and that he was thereby fastened to a stob driven in the ground during the alleged attack, all of which was absolutely denied by both principal witnesses.
Interested parties may by this time begin to wonder upon what my dissent is based, and the real reason for this dissent will now be stated.
In the case of State v. Griffin, 129 S.C. 200,124 S.E., 81, 35 A.L.R., 1227, the defendant was convicted of attempting to administer poison. During the trial there was not one objection raised to the admission of the evidence although incompetent evidence was offered. The Court reversed the judgment in that case citing the following fromState v. McNinch, 12 S.C. 89: "This Court is bound, in a capital case (and we think equally so in a case of felony involving the deprivation of the defendant's liberty), to take notice, in behalf of the accused, of any error apparent upon the record by which the prisoner has been deprived of any of the substantial means of enjoying a fair and impartial trial."
Based upon that most humane doctrine, I will now set forth such incompetent testimony as I find in the record. Some of this testimony, while incompetent, could hardly be said to be prejudicial; some of it was sworn to by other witnesses whose testimony was competent; some of it was cumulative and, hence, not sufficient for a reversal, but, taken as a whole, there was enough, in my opinion, to be not only material but prejudicial.
The folio numbers set forth below are given for the benefit of those sufficiently interested in this appeal to refer to the transcript.
The testimony below set forth related to conversations had in the absence of the defendant, and this fact should be borne in mind as proof of its incompetency.
The following is taken from the testimony of Sutton:
a. Narrating conversation with one Dickson prior to the alleged attack. Folio 16. *Page 337 
b. Stating what a boy told him. Folio 59.
c. Stating what the officers asked about a stick pin. Folio 70.
d. Stating what the officers said upon finding the stick pin. Folio 73.
e. Stating what the officers said about hoping to catch the defendant. Folio 85.
f. Stating conversation with some one at his employer's store. Folio 112.
g. Stating what favors the family of the girl would ask of him. Folio 146.
h. Stating conversation with the solicitor. Folio 182.
i. Stating conversation with the girl. Folio 247.
j. Stating conversation with "Mac" and what "Mac" said. Folio 276.
Testimony of A.W. Dickson: Stating conversation with Sutton prior to difficulty. Folio 290.
Testimony of mother of the girl: Conversation with daughter after she returned home after attack, the solicitor himself intimating that said testimony was incompetent. Folios 307, 308.
Testimony of A.M. Glaze:
Conversation with Sutton and Hall about what "a fellow" had said. Folio 319.
Stating what Sutton said in searching room of defendant. Folios 335, 336.
Testimony of Tom Corley: Stating how Sutton described his stick pin. Folio 371.
Testimony of the Girl: Stating what Sutton told her when they first left her home. Folio 379.
Testimony of A.O. Sutton: Stating what Mr. Smith said at the jail to Sutton about the identity of the defendant. Folio 727.
All of the testimony set forth above is, in my opinion, incompetent and, taken as a whole, tended to have a most *Page 338 
prejudicial effect upon the defendant in the minds of the jury.
I need not be reminded that this opinion may be considered somewhat technical in its holding, but, being so thoroughly convinced that a grave injustice has been done the defendant, I seek that haven of refuge in his behalf which has been furnished us for generations from the English law and give as my reason for this dissent: In favorem vitaeet libertatis.
MR. JUSTICE BONHAM, and MR. C.J. RAMAGE, Circuit Judge, concur.